Judgment modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: We strike out the three city tax certificates issued to Frank F. Williams because they were dated more than twenty-five years before the commencement of this action, and in our opinion section 175 of the Charter of the City of Buffalo, 1914, being chapter 217 of the Laws of 1914, accepted by the city at the following general election, applies not only to the plaintiff but also to all certificate holders securing affirmative relief, and we strike out the county tax certificate No. 694 issued to Frank F. Williams July 31, 1883, because the right to enforce it had expired by limitation of time before the enactment of chapter 383 of the Laws of 1909, relating to tax foreclosure of county tax sale certificates. (Code Civ. Proc. §365; Laws of 1855, chap. 427, § 50, as amd. by Laws of 1881, chap. 402, § 4; and see Cary v. Koerner, 200 N. Y. 253, 257.) All concur. (The judgment directs the sale of real property to satisfy a tax lien.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.